Day, J. —
I. Appellant claims that the motion to dissolve the injunction does not present the objection upon which the Chief Justice acted in dissolving it.
The motion presents several specific grounds, and the general ground that the motion was improperly granted.
The motion, we think, authorized a reconsideration of the terms of the original notice.
II. The amount of the note, including interest and attorneys’ fees, and the amount for which judgment was rendered, is less than $300.00, and is within the sum over which a justice of the peace may have jurisdiction, by consent. Code, section 3508. Unless, therefore, the notice clearly claims more than three hundred dollars, the judgment should not be held void for want of jurisdiction. The notice is evidently drawn in an unskillful manner, and it seems to us that it is fairly susceptible of the construction placed upon it in the order dissolving the injunction. The note, it is to be observed, provides for an attorneys’ fee of ten per cent., and consents that a justice of the peace may have jurisdiction over it. Now, it is quite evident that the phrase in the notice, “jurisdiction given in said note to any justice of the peace,” is descriptive of a portion of the terms or provisions of the note. This is connected hy the conjunction to what jnecedes, and may be treated as an adnominal phrase governed by the preceding preposition with. It does no violence to our language to treat the whole as a limitation, qualification or identification of the note referred to.
“ You are notified that John Loughran claims of you three hundred dollars on your promissory note.” What note? The one providing for tea per cent, attorneys’ fees, and that jurisdiction be given to any justice of the peace, or in the language of the notice, the one “ with 10 per cent, attorneys’ fees thereon, and jurisdiction given in said note to any justice of the peace.”
This construction is the more reasonable from the fact that *547the note had been on interest but a short time when the action was commenced, and the three hundred dollars claimed are more than enough to cover the face of the note, interest and attorneys’ fees.
It may, therefore, well be supposed that the intention was not to ask attorneys’ fees in addition to the three hundred dollars.
We feel that the construction placed upon the language is not unreasonable, that it accords with, rather than does violence to, the grammatical structure; and that, in view of the amount recoverable upon the note, it probably carries out the intention of the justice who prepared it.
Affirmed.